Execution Version


Exhibit 10.3


AMENDMENT N° 29
TO THE
FULL SCALE SYSTEM DEVELOPMENT CONTRACT
No. IS-10-021
Between
IRIDIUM SATELLITE LLC
And
THALES ALENIA SPACE FRANCE
for the
IRIDIUM NEXT SYSTEM


PREAMBLE


This Amendment N° 29 (“Amendment N° 29” or the “Amendment”) to the Full Scale
System Development Contract No. IS-10-021 signed on June 1, 2010 between Iridium
Satellite LLC and Thales Alenia Space France for the Iridium NEXT System, as
amended, (the “Contract”) is entered into on this 25th day of July, 2017 by and
between Thales Alenia Space France, a company organized and existing under the
laws of France, having its registered office at 26 avenue Jean François
Champollion 31100 Toulouse – FRANCE (“Contractor”), and Iridium Satellite LLC, a
limited liability company organized under the laws of Delaware, having an office
at 1750 Tysons Boulevard, Suite 1400, McLean, VA 22102 - USA (“Purchaser”).


RECITALS


WHEREAS, Purchaser and Contractor have engaged in discussions relating to
changes the Parties would like to incorporate in the Contract relating to the
deferment of certain Milestone payments amounting to One Hundred Million Twenty
Thousand and Six Hundred Twelve U.S. dollars (US$100,020,612); and


WHEREAS, the Parties now desire to amend Articles 1, 4 and 5 of the Contract in
accordance with the terms and conditions provided for in this Amendment.


NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:


Article 1: Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed thereto in the Contract or any amendments thereto, as the
case may be.




Article 2: Article 1 of the Contract is hereby modified to add the following
definitions.


“Applicable Margin” means 1.40% p.a.
 
“BPI France Assurance Export Premium” has the meaning set forth in Article 5.2.


“Deferred Milestone” has the meaning set forth in Article 5.2.


“Final Maturity Date” means March 31, 2019, provided that if such date would
fall on a day which is not a Business Day, such date shall fall on the next
following Business Day (unless such next following Business Day is the first
Business Day of a calendar month, in which case such date shall fall on the
Business Day next preceding such numerically corresponding day).  


“Interest” means the interest calculated on each Deferred Milestone and on the
BPI France Assurance Export Premium amount in accordance with Article 5.2.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version




“Payment Instrument” means any lettre de change governed by French law and in
substantially the form of Exhibit 5.2 (Form of Payment Instrument) as issued by
the Contractor (tireur) in favor of Contractor (or a subsequent transferee) as
beneficiary (in accordance with the Security and Intercreditor Agreement)
(bénéficiaire) to be drawn against the Purchaser (tiré), being in a fixed USD
amount which is specified to be due and payable on the Final Maturity Date.


“Security and Intercreditor Agreement” means that certain Security and
Intercreditor Agreement, dated as of the date hereof, among Purchaser,
Contractor, the Security Agent (as defined therein) and the BPIAE Agent (as
defined therein).


Article 3: Article 4.5.2 of the Contract is hereby revised by: (a) adding at the
beginning of the paragraph “[***]” (b) deleting the word “[***]” directly before
[***]; and (c) adding the phrase “[***]” after [***].


Article 4: Article 4.5 of the Contract is hereby modified by inserting the
following after Article 4.5.3:


“4.5.4      Tax Deduction. 
 
(a)          Purchaser shall make all payments to Contractor required under this
Agreement without any tax deduction, unless a tax deduction is required by law.
 
(b)          Purchaser shall promptly upon becoming aware that it must make a
tax deduction (or that there is any change in the rate or the basis of a tax
deduction) notify Contractor accordingly. 
 
(c)          If Purchaser is required to make a tax deduction, it shall make
that tax deduction and any payment to a taxing authority in connection with that
tax deduction as required by law.
 
(d)           Without any duplication of Article 4.5.2, if Purchaser is required
to make a tax deduction for which Purchaser is responsible under Article
4.5.2(iv), the amount of the payment due from Purchaser shall be increased to an
amount as may be necessary which (after making such deduction for taxes) leaves
an amount equal to the payment which would have been due if no such deduction
for taxes had been required.
 
(e)          Within [***] of making either a tax deduction or any payment
required in connection with that tax deduction, Purchaser shall deliver to
Contractor for whom such tax deduction was made an original receipt (or
certified copy thereof) or in the absence of such receipt (or copy), other
evidence reasonably satisfactory to Contractor that the tax deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.
 
(f)           Contractor will properly complete, execute and provide to
Purchaser any documentation reasonably requested by Purchaser that will permit
any payment to be made without withholding or at a reduced rate of withholding,
including the applicable United States Internal Revenue Service Form W-8 and any
certification required to obtain the portfolio interest exemption under the
United States Internal Revenue Code.”


(g)    Contractor agrees to indemnify Purchaser for any amounts Purchaser pays
under any Payment Instrument (or under any guarantee thereof) with respect to
Contractor or its assignee for:


(i)    income tax related thereto,


(ii)    any stamp, registration, transfer or similar taxes incurred on the
assignment of such Payment Instrument,


(iii)    taxes in excess of those that would have been imposed upon Contractor,




*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version


(iv)    withholding taxes imposed because Contractor or an assignee did not
provide any tax forms reasonably requested by the Purchaser in order to avoid or
reduce applicable withholding tax.


Article 5: Article 5.2 of the Contract is modified by inserting the following
after the end of the last paragraph.


“Notwithstanding the first paragraph of this Article 5.2, each of the Contractor
and the Purchaser agrees that in relation to the following Milestones (each such
Milestone a “Deferred Milestone”), and on and subject to the terms set out
below, the Purchaser shall be obliged to accept (accepter) and countersign a
Payment Instrument delivered to it by the beneficiary thereof:


Milestone Number
Milestone Description
Milestone Value (USD)
Invoice Planned Date
[***]
[***]
[***]
[***]
 
Total
100,020,612
 



No less than [***] prior to fulfillment of the conditions in Article 5.1.2 in
relation to each such Deferred Milestone, the Contractor shall issue a Payment
Instrument in a USD amount corresponding to the aggregate of: (1) a principal
amount equal to the milestone value of such Deferred Milestone; and (2)
corresponding accrued interest thereon as of the Final Maturity Date. The
Purchaser shall, in consideration of the deferral of its payment obligation in
relation to the Deferred Milestones on and subject to the terms of this
Contract, accept and countersign any such Payment Instrument within [***] of the
date on which the conditions in Article 5.1.2 have been achieved for such
Deferred Milestone and shall send the countersigned and accepted Payment
Instrument to the Contractor. The payment of the unconditional payment
obligations under the Payment Instrument shall discharge in full the Purchaser
from its payment obligation under the corresponding Deferred Payment.
If the Purchaser does not accept a Payment Instrument in respect of any Deferred
Milestone within [***] after the conditions in Article 5.1.2 have been achieved
for such deferred Milestone under and in accordance with the paragraph above
(subject only to the final paragraph of this Article 5.2 below), the Purchaser
shall be required to make payment to the Contractor of the corresponding
Milestone Value in full in freely transferable funds to such account as the
Contractor may notify.


Contractor shall detail in the invoice delivered to Purchaser pursuant to
Article 5.1.2(ii), the interest rate and amount of Interest applicable to the
Deferred Milestone amount, calculated pursuant to this Article 5.2. In the event
Purchaser finds a discrepancy in the interest rate or amount of Interest,
Purchaser shall so notify Contractor in writing within [***] after receipt of
Contractor’s invoice. Upon Contractor’s acceptance and correction of the noted
discrepancy, the invoice shall be reissued. The Payment Instrument shall be
re-issued by the Contractor and delivered to the Purchaser for countersigning
and acceptance and then re-sent to the Contractor within the period of [***]
after the date of receipt by purchaser of the corrected invoice.


Purchaser shall pay to Contractor a premium consisting of:


(a) an amount of One Million U.S. Dollars (US$ 1,000,000) to be paid to by the
Purchaser to the Contractor within [***] from the date of execution of Amendment
N° 29 after receipt of a corresponding invoice from the Contractor, and


(b) an amount calculated by BPI France Assurance Export (equal to 1.62% of the
milestone value of the Deferred Milestones, Interest in connection with such
Deferred Milestones and Interest in connection with the BPI France Assurance
Export Premium) to be invoiced by the Contractor within [***] from the date of
receipt by Contractor of the premium invoice from BPI France Assurance Export
and payable with interest at the Final Maturity Date.




*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version


(such premium, the “BPI France Assurance Export Premium”).


In addition to any other rights which BPI France Assurance Export may have under
the cover or otherwise, BPI France Assurance Export will benefit from the right
to be subrogated to the right of the Contractor or any assignee or transferee
and shall benefit from full rights of recourse against the Purchaser regarding
the Payment Instruments.


Within [***] of Purchaser’s receipt from Contractor of the invoice evidencing
the amount of the premium and associated interest referred to in paragraph (b)
of the definition of “BPI France Assurance Export Premium,” the Contractor shall
issue a Payment Instrument in a USD amount corresponding to the aggregate of (1)
the BPI France Assurance Export Premium; and (2) corresponding accrued interest
as of the Final Maturity Date. The Purchaser shall, in consideration of the
deferral of its payment obligation in relation to the BPI France Assurance
Export Premium on and subject to the terms of this Contract, accept and
countersign any such Payment Instrument within [***] of the date on which
Purchaser receives Contractor’s invoice and send the accepted Payment Instrument
to the Contractor. The payment of the unconditional payment obligations under
the Payment Instrument shall discharge in full the Purchaser from its payment
obligation under the corresponding payment obligation under this paragraph.


Contractor shall detail in the invoice delivered to Purchaser the interest rate
and amount of Interest applicable to the BPI France Assurance Export Premium. In
the event Purchaser finds a discrepancy in the interest rate or amount of
interest, Purchaser shall so notify Contractor in writing within [***] after
receipt of Contractor’s invoice. Upon Contractor’s acceptance and correction of
the noted discrepancy the invoice shall be reissued. The Payment Instrument
shall be re-issued by the Contractor and delivered to the Purchaser for
countersigning and acceptance and then re-sent to the Contractor within the
period of [***] after the date of receipt by purchaser of the corrected invoice.


If the Purchaser does not make payment under any Payment Instrument on the Final
Maturity Date (other than to the extent such Payment Instrument is cancelled by
the holder thereof), interest shall accrue on the outstanding amount under such
Payment Instrument computed at the Interest Rate, and such interest shall
constitute a debt under the Contract which is immediately due and payable upon
demand by the holder of such Payment Instrument.


The Purchaser and the Contractor acknowledge that once a Payment Instrument is
accepted by the Purchaser the Purchaser’s payment obligation with respect to
such Payment Instrument shall be irrevocable and unconditional. Each Payment
Instrument shall be signed by a duly authorized representative of the Purchaser
and shall be freely endorsable subject to the terms of the Security and
Intercreditor Agreement and the Payment Instrument shall be governed by French
law.


Interest on the principal amount of each Payment Instrument shall be calculated
by using (a) the US Dollar London Interbank Offered Rate (LIBOR) for the
relevant period displayed on pages LIBOR01 or, as applicable, LIBOR02 of the
Thomson Reuters screen at 11:00 am London Time the day of the invoice for the
period between the Invoice Date of each milestone and the Final Maturity Date,
plus (b) the Applicable Margin as follows:


(Milestone Amount) x (Interest + Applicable Margin) x (Number of days from
invoice until Final Maturity Date)/ 360.




For deferred interest periods longer than twelve (12) months, the SWAP rate
shall be used to calculate interest between the Invoice Date and the Final
Maturity Date plus the Applicable Margin. The SWAP rate shall be the semi-annual
USD swap rate quoted page Bloomberg ICAP at 11:00 am London Time the day of the
invoice.


Interest will be computed on a 360-day basis and the actual number of days
elapsed between the Milestone Invoice Date and the Final Maturity Date.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version




In the case of a deferred period not matching one of the USD interest rate curve
pillar, the USD interest rate shall be interpolated from the above defined rates
(LIBOR rate up to 12 months, SWAP rate beyond 12 months).


Contractor shall benefit from a first ranking senior security interest on
certain payments to be received by Purchaser from Aireon in accordance with the
Security and Intercreditor Agreement among Contractor, Purchaser and Deutsche
Bank Trust Company Americas. The benefit of such first ranking senior security
interest shall be governed under the Security and Intercreditor Agreement.”
 
Article 6: The Contract is hereby modified by inserting Exhibit A hereto as
Exhibit 5.2 (Form of Payment Instrument) to the end of the Contract.


Article 7: The effective date of this Amendment shall be the date when all of
the following conditions have been fulfilled (with respect to (E) below, as
confirmed in writing by Purchaser to Contractor promptly upon occurrence):


(A)
Execution of the Amendment by both Parties

(B)
Payment on Contractor’s bank account of the USD 1 million referred to in Article
5 above, corresponding to the upfront portion of the BPI France Assurance Export
Premium; and

(C)
Notification of Contractor by Purchaser that Purchaser has received the written
consent of the BPIAE Agent under the Amended and Restated BPIAE Facility
Agreement, dated as of October 4, 2010, as further amended, amended and
restated, modified or supplemented from time to time.

Article 8: Following assignment or other transfer of a Payment Instrument,
Purchaser agrees to execute, acknowledge and deliver at such Payment Instrument
holder’s expense (if any) such further documents and instruments and to take all
other actions necessary, in each case, to ensure that the assignment or transfer
of such Payment Instrument is effective in accordance with the terms of this
Amendment and of the Payment Instrument.


Article 9: This Amendment may be executed and delivered (including via facsimile
or other electronic means) in one or more counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.


Article 10: All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.




[The remainder of this page is left blank.]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version




IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.




IRIDIUM SATELLITE LLC                THALES ALENIA SPACE FRANCE




/s/ S. Scott Smith                    /s/ Jean-Loic Galle            
S. Scott Smith                        Jean-Loic Galle
Chief Operating Officer                    President and CEO
        






*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------






Exhibit A to Amendment N° 29


EXHIBIT 5.2


BILL OF EXCHANGE (LETTRE DE CHANGE)
Stipulated without fee (stipulée sans frais)


Please pay upon presentation of this bill of exchange to THALÈS ALENIA SPACE
FRANCE [specify corporate details of TAS] (the “Beneficiary” (Bénéficiaire)), or
at its order, the sum of USD [amount in letter corresponding to aggregate of
principal and interest for the relevant Deferred Milestone under Amendment 29]
(the “Face Value” [__]) (or such lower amount as may be demanded by the
Beneficiary). In the case of a demand for an amount lower than the Face Value,
any amount not so demanded by the Beneficiary shall be immediately and
irrevocably cancelled.


Identity of the Drawee (Tiré): Iridium Satellite LLC, a limited liability
company organized under the laws of Delaware, having an office at 1750 Tysons
Boulevard, Suite 1400, McLean, VA 22102 - USA.


Maturity Date: 31 March 2019, provided that if such date would fall on a day
which is not a Business Day, such date shall fall on the next following Business
Day (unless such next following Business Day is the first Business Day of a
calendar month, in which case such date shall fall on the Business Day next
preceding such numerically corresponding day). Business Day means a day (other
than a Saturday or Sunday) on which banks and trust institutions are open for
general business in London, Paris and New York.


Domiciliation: [specify corporate details of the Drawee’s bank]


Date and place of creation: [specify the issuing date and issuing place].


Endorsement (endossement)
This bill of exchange cannot be endorsed or transferred to any person unless
such person is approved in writing by the Drawee and Société Générale as the
BPIAE Agent (such approval being evidenced by an executed copy of the letter
addressed by the Drawee and the BPIAE Agent to the transferor and the
transferee, in the form as attached to this bill of exchange (lettre de
change)). Any assignment or other transfer not in accordance with the foregoing
shall be void. Without prejudice to the foregoing, this bill of exchange (lettre
de change) may in any event be endorsed to Bpifrance Assurance Export.


Governing law
This bill of exchange (lettre de change) and any non-contractual obligations
arising out of or in connection with them are governed by French law.


Jurisdiction
Any dispute in relation with this bill of exchange (lettre de change) shall be
submitted to the exclusive jurisdiction of the Commercial Court of Paris
(Tribunal de commerce de Paris), without prejudice to the beneficiary’s or
holder's right to bring action before the courts in whose jurisdiction the
issuer's related assets would be located.








*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------





DRAWER (TIREUR)






_____________________
[Signature of the representative of Thalès Alenia Space France]


THALÈS ALENIA SPACE FRANCE
As Drawer (Tireur)
By [name of the representative of Thalès Alenia Space France
ACCEPTED BY IRIDIUM SATELLITE LLC






_____________________
[Signature of the representative of Iridium Satellite LLC]




IRIDIUM SATELLITE LLC
By [name of the representative of Iridium Satellite LLC]



Attachment


[notification of approval of endorsement]




*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------






NOTIFICATION OF APPROVAL OF ENDORSEMENT


From:
Iridium Satellite LLC and [Société Générale] (the BPIAE Agent)

To:
[THALÈS ALENIA SPACE FRANCE] as transferee and [***] as transferor.



[Date]
1.By registered letter with recorded delivery
Dear Sirs,
We refer to the bill of exchange (lettre de change) dated [l] 2017 against
Iridium Satellite LLC as drawee (tiré) [a copy of which is attached hereto].
We hereby confirm that we approve the endorsement (endossement) of the bill of
exchange to the benefit of [***].
Yours sincerely,




________________________
 
________________________
Iridium Satellite LLC
 
Société Générale
The Drawee
 
The BPIAE Agent





*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.